DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/19/20, 02/24/22, and 04/26/22 are being considered by the examiner.
Claim Objections
Claim 17 id objected to because of the following informalities:  claim 17 is depended to itself, it should be changed to “The electric machine of claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostmann et al. (EP 2688183 A2) in view of Horch et al. (EP 2387135 A2).
Regarding claim 1, Wostmann teaches a stator assembly (fig 11) for an electric machine, the assembly comprising: 
a stator body (1000) including a base portion (1000) and a plurality of stator teeth (1002) projecting radially inward from the base portion (1000); and 
an electrically conductive member (1101) wound about a tooth (1002) of the plurality of stator teeth to define a winding (1101) about the tooth, the winding (1101) comprising a single layer of the conductive member and including a plurality of turns (1111) of the electrically conductive member, wherein the electrically conductive member has a thickness (d) in the radial direction, and its width (a, b, fig 18) in a direction perpendicular to the radial direction.  However, Wostmann does not teach the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction.

    PNG
    media_image1.png
    383
    656
    media_image1.png
    Greyscale

Horch teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the electrically conductive member has a thickness (h) in the radial direction that is less than its width (b) in a direction perpendicular to the radial direction (fig 2, page 8 para.2-para.3) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
    PNG
    media_image2.png
    512
    729
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann’s stator with the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction as taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claim 10, Wostmann teaches an electric machine comprising: 
A rotor (not shown, para [0019]); and
a stator (10) comprising one or more stator assemblies, the one or more stator assemblies comprising:
a stator body (1000) including a base portion (1000) and a plurality of stator teeth (1002) projecting radially inward from the base portion (1000); and 
an electrically conductive member (1101) wound about a tooth (1002) of the plurality of stator teeth to define a winding (1101) about the tooth, the winding (1101) comprising a single layer of the conductive member and including a plurality of turns (1111) of the electrically conductive member, wherein the electrically conductive member has a thickness (d) in the radial direction, and its width (a, b, fig 18) in a direction perpendicular to the radial direction.  However, Wostmann does not teach the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction.
Horch teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the electrically conductive member has a thickness (h) in the radial direction that is less than its width (b) in a direction perpendicular to the radial direction (fig 2, page 8 para.2-para.3) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann’s stator with the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction as taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claims 2 and 11, Wostmann in view of Horch teaches the claimed invention as set forth in claims 1 and 10, Wostmann further teaches the electrically conductive member includes a first electrically conductive member (1101) and the tooth includes a first tooth (1002), the stator assembly further comprising: a second electrically conductive member (1103) wound about a second tooth (1002) of the plurality of stator teeth (1002) to define a second winding 1001) about the second tooth, the second winding comprising a single layer of the second conductive member (1103) and including a plurality of turns of the second electrically conductive member, wherein the second electrically conductive member has a thickness (d) in the radial direction and its width (b) in a direction perpendicular to the radial direction, the first and second teeth are adjacent to each other (fig 11).  Wostmann does not teach the first and second conductive members define a slot fill factor greater than or equal to about 40 percent.
Horch further teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the first and second conductive members define a slot fill factor greater than or equal to about 40 percent (95%, page 7 para. 2) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with the first and second conductive members define a slot fill factor greater than or equal to about 40 percent as further taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claims 6 and 15, Wostmann in view of Horch teaches the claimed invention as set forth in claims 2 and 11, Wostmann further teaches a width of each of the plurality of turns (1111) of both the first and second electrically conductive members (1101, 1103) increases in a circumferential direction from a distal portion of the tooth (1002) to a proximal portion of the tooth adjacent the base portion (1000) such that a slot between the first and second stator teeth is substantially filled (fig 11).
Regarding claim 7, Wostmann in view of Horch teaches the claimed invention as set forth in claim 6, except for the added limitation of the first and second electrically conductive members define a slot fill factor greater than or equal to about 80 percent.
Horch further teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the first and second electrically conductive members define a slot fill factor greater than or equal to about 80 percent (95%, page 7 para. 2) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with the first and second electrically conductive members define a slot fill factor greater than or equal to about 80 percent as further taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claims 8 and 16, Wostmann in view of Horch teaches the claimed invention as set forth in claims 6 and 15, except for the added limitation of a thickness in the radial direction of each of the plurality of turns of the first and second electrically conductive members increases from the proximal portions of the first and second teeth adjacent the base portion to the distal portions of the first and second teeth.
Horch further teaches an electric machine having a thickness (h) in the radial direction of each of the plurality of turns of the first and second electrically conductive members increases from the proximal portions of the first and second teeth (3) adjacent the base portion to the distal portions of the first and second teeth (page 8 para. 3-4) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with a thickness in the radial direction of each of the plurality of turns of the first and second electrically conductive members increases from the proximal portions of the first and second teeth adjacent the base portion to the distal portions of the first and second teeth as further taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claims 9 and 17, Wostmann in view of Horch teaches the claimed invention as set forth in claims 8 and 16, except for the added limitation of a surface area of each of the plurality of turns of the first and second electrically conductive members in a plane defined by the radial and circumferential directions is substantially the same.
Horch further teaches an electric machine having  a surface area (cross section area) of each of the plurality of turns of the first and second electrically conductive members in a plane defined by the radial and circumferential directions is substantially the same (para 2 page 5) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with a surface area of each of the plurality of turns of the first and second electrically conductive members in a plane defined by the radial and circumferential directions is substantially the same as further taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claim 18, Wostmann teaches a method of forming a stator assembly, the method comprising forming a single-layer winding (1101) of an electrically conductive member including a plurality of turns (1111) around a stator tooth (1002) projecting radially inward from a base portion (1000, fig 11).  However, Wostmann does not teach the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction.
Horch teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the electrically conductive member has a thickness (h) in the radial direction that is less than its width (b) in a direction perpendicular to the radial direction (fig 2, page 8 para.2-para.3) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with the electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction as taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claim 19, Wostmann in view of Horch teaches the claimed invention as set forth in claim 18, Wostmann further teach the single-layer winding includes a first single-layer winding (1130, fig 11), electrically conductive member includes a first electrically conductive member (1101) and the tooth (1002) includes a first tooth, the method further comprising: forming a second single-layer winding (1103) of a second electrically conductive member including a plurality of turns (1111) around a second stator tooth (1002) projecting radially inward from the base portion (1000, fig 11), wherein the first and second teeth (1002) are adjacent to each other, wherein forming each of the first and second single-layer windings (1101, 1103) comprises forming a single-layer winding such that a width (b) of each of the plurality of turns (1111) of the first and second electrically conductive members (1101, 1103) increases in a circumferential direction from a distal portion of the tooth (1002) to a proximal portion of the tooth adjacent the base portion (1000) such that a slot between the first and second stator teeth is substantially filled (fig 11).  However, Wostmann in view of Horch does not teach the second electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction,
Horch teaches an electric machine having a stator (4) with a winding (2) having a single layer of conductive member (2a, 2b, 2c,…, 2l) wherein the second electrically conductive member has a thickness (h) in the radial direction that is less than its width (b) in a direction perpendicular to the radial direction (fig 2, page 8 para.2-para.3) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with the second electrically conductive member has a thickness in the radial direction that is less than its width in a direction perpendicular to the radial direction as taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Regarding claim 20, Wostmann in view of Horch teaches the claimed invention as set forth in claim 19, except for the added limitation of forming each of the first and second single-layer windings comprises forming a single-layer winding (1101, 1103) such that a turn thickness in the radial direction of each of the plurality of turns increases of the first and second electrically conductive members increases from the proximal portions of the first and second teeth adjacent the base portion to the distal portions of the first and second teeth.
Horch further teaches an electric machine having a thickness (h) in the radial direction of each of the plurality of turns of the first and second electrically conductive members increases from the proximal portions of the first and second teeth (3) adjacent the base portion to the distal portions of the first and second teeth (page 8 para. 3-4) to increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with a thickness in the radial direction of each of the plurality of turns of the first and second electrically conductive members increases from the proximal portions of the first and second teeth adjacent the base portion to the distal portions of the first and second teeth as further taught by Horch.  Doing so would increase fill factor in the stator slot which produces in a reliable and simple manner in a reproducibly economical manner (page 2 last para.).

Claim(s) 3, 5 and 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostmann in view of Horch, further in view of Lee et al. (US 2018/0191218 A1).
Regarding claims 3 and 12, Wostmann in view of Horch teaches the claimed invention as set forth in claims 1 and 10, except for the added limitation of a thermally conductive member in thermal contact with the electrically conductive member at a longitudinal end of the first winding, wherein the thermal impedance between the electrically conductive member and the thermally conductive member is less than the thermal impedance between the electrically conductive member and the tooth and the based portion.
Lee teaches an electric machine having a thermally conductive member (50) in thermal contact with the electrically conductive member (220) at a longitudinal end of the first winding (fig 3), wherein the thermal impedance between the electrically conductive member (220) and the thermally conductive member (50) is less than the thermal impedance between the electrically conductive member (220) and the tooth and the based portion (20, because the thermally conductive member directly attached the end winding so the thermal impedance is low, para [0004]) to transfer heat dissipated in the electric machine.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch’s stator with a thermally conductive member in thermal contact with the electrically conductive member at a longitudinal end of the first winding, wherein the thermal impedance between the electrically conductive member and the thermally conductive member is less than the thermal impedance between the electrically conductive member and the tooth and the based portion as taught by Lee.  Doing so would transfer heat dissipated in the electric machine.
Regarding claims 5 and 14, Wostmann in view of Horch and Lee teaches the claimed invention as set forth in claims 3 and 12, except for the added limitation of at least one end bell configured to be in thermal contact with the thermally conductive member.
Lee further teaches an electric machine having at least one end bell (130) configured to be in thermal contact with the thermally conductive member (60, fig 4) to transfer heat dissipated in the electric machine.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch and Lee’s stator with at least one end bell configured to be in thermal contact with the thermally conductive member as further taught by Lee. Doing so would transfer heat dissipated in the electric machine.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wostmann in view of Horch and Lee, further in view of Asao et al. (US 6,501,205 B1).
Regarding claims 4 and 13, Wostmann in view of Horch and Lee teaches the claimed invention as set forth in claims 3 and 12, except for the added limitation of the thermally conductive member is an electrical insulator
Asao teaches an alternator having a thermally conductive member (25) is an electrical insulator (fig 24, col 25 ln 9-15) to reduce coil leaking reactance so that improving output and efficiency (col 11 ln 40-45).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wostmann in view of Horch and Lee’s stator with the thermally conductive member is an electrical insulator as taught by Asao.  Doing so would reduce coil leaking reactance so that improving output and efficiency (col 11 ln 40-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (US 2015/0188371 A1) teaches a stator for a rotary electric machine has a tooth whose width in a circumferential direction is substantially constant in a radial direction of the stator, and a concentrated winding coil including winding conducting wires around the tooth. A height of a first conducting wire of the sixth turn at a tooth's top end side measured from a surface of the tooth is lower than a height of a conducting wire adjacent to a tooth's root end side of the conducting wire measured from the tooth surface. Conducting wires of the first to fifth turns, that is, second conducting wires, have the same height from the surface of the tooth.
Marvin et al. (US 10,312,760 B2) teaches permanent magnet motor, generator or the like that is liquid cooled using glycol or similar fluid with the means defining cooling passageways disposed directly in the winding slots of the stator between and in engagement with the windings and stator laminations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834